United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-50033
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ROBERT JONATHON SCHEIDT,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-00-CR-400-3
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Attorney David G. Rogers, appointed to represent Robert

Jonathon Scheidt on appeal, has filed a motion to withdraw and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Scheidt has responded to Attorney Rogers’s motion and brief.

Scheidt moves pro se to dismiss his appeal conditionally or,

in the alternative, to consolidate his appeal with appeal

no. 01-50796; Scheidt’s motion to dismiss is DENIED and his




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50033
                                 -2-

motion to consolidate is DENIED.     Scheidt petitions for

“judicial review”; Scheidt’s petition is DENIED.

     Our independent review of counsel’s brief, Scheidt’s

response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED; counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.